
	

113 HR 691 IH: Worker Protection Against Combustible Dust Explosions and Fires Act of 2013
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 691
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. George Miller of
			 California (for himself, Mr. Barrow of
			 Georgia, and Mr. Courtney)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To require the Secretary of Labor to issue an interim
		  occupational safety and health standard regarding worker exposure to
		  combustible dust, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Worker Protection Against Combustible
			 Dust Explosions and Fires Act of 2013.
		2.FindingsCongress finds the following:
			(1)An emergency
			 exists concerning worker exposure to combustible dust explosions and fires, and
			 there is a significant risk of death or severe injury to workers employed at
			 facilities where combustible dusts are present.
			(2)Following 3
			 catastrophic dust explosions that killed 14 workers in 2003, the Chemical
			 Safety and Hazard Investigation Board (CSB) issued a report in November 2006,
			 which identified 281 combustible dust incidents between 1980 and 2005 that
			 killed 119 workers and injured 718. The CSB concluded that combustible
			 dust explosions are a serious hazard in American industry. A quarter of
			 the explosions occurred at food industry facilities, including sugar
			 plants.
			(3)In November 2006,
			 the CSB recommended that the Occupational Safety and Health Administration
			 (OSHA) issue a standard designed to prevent combustible dust fires and
			 explosions in general industry, based on current National Fire Protection
			 Association (NFPA) dust explosion standards.
			(4)Fourteen workers
			 were killed and more than 38 seriously injured in a catastrophic combustible
			 dust explosion at Imperial Sugar in Port Wentworth, Georgia on February 7,
			 2008.
			(5)An investigation
			 by the CSB found that the explosion at Imperial Sugar was fueled by a massive
			 accumulation of sugar dust throughout the packaging building, triggering a
			 series of secondary explosions throughout the factory.
			(6)The CSB’s final report of September 24,
			 2009, regarding the Imperial Sugar Refinery explosion reiterated its previous
			 recommendation from November 2006 that OSHA proceed expeditiously to
			 promulgate a comprehensive standard to reduce or eliminate hazards from fire
			 and explosion from combustible powders and dust.
			(7)Combustible dust explosions and fires
			 continue to injure workers and cause property damage. In the 5 years since the
			 February 7, 2008, explosion at Imperial Sugar, there have been 50 additional
			 combustible dust explosions or fires resulting in 15 deaths and 127 injuries to
			 workers through February 7, 2013, according to estimates released by the
			 Chemical Safety Board.
			(8)On October 21,
			 2009, OSHA issued an advance notice of proposed rulemaking in response to the
			 CSB’s recommendation; however, a final rule will take at least 4 more years,
			 during which it is foreseeable that additional workers will be seriously
			 injured or killed.
			(9)OSHA issued a
			 grain handling facilities standard (29 C.F.R. 1910.272) in 1987 that has proven
			 highly effective in reducing the risk of combustible grain dust explosions,
			 according to an OSHA evaluation.
			(10)No OSHA standard
			 comprehensively addresses combustible dust explosion hazards in general
			 industry.
			(11)Voluntary NFPA standards exist that, when
			 implemented, effectively reduce the likelihood and impact of combustible dust
			 explosions. In particular—
				(A)certain
			 requirements currently apply to existing establishments, which NFPA refers to
			 as a retroactive application, and include hazard assessment,
			 housekeeping, control of static electricity, control of open flames and sparks,
			 use of certain tools, employee training, and requirements for inspection and
			 maintenance of equipment;
				(B)other requirements
			 include conventional ignition source control and dust emission control
			 technologies, such as ventilation systems that capture fugitive dust, and
			 enclosure of dust generating processes;
				(C)many employers
			 currently implement such requirements from NFPA standards to address
			 combustible dust hazards in the workplace; and
				(D)many employers
			 maintain written combustible dust safety programs and involve employees in
			 implementing the program, which are important aspects of a comprehensive
			 combustible dust hazard control system.
				(12)Implementation of such means of hazard
			 control is both technologically and economically feasible and would
			 substantially reduce risks related to combustible dust fires and explosions to
			 workers.
			3.Issuance of
			 interim standard on combustible dust
			(a)Application and
			 rulemakingNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Labor shall promulgate an interim final standard
			 regulating occupational exposure to combustible dust hazards. The interim final
			 standard shall, at a minimum, apply to manufacturing, processing, blending,
			 conveying, repackaging, and handling of combustible particulate solids and
			 their dusts, including organic dusts (such as sugar, candy, paper, soap, and
			 dried blood), plastics, sulfur, wood, rubber, furniture, textiles, pesticides,
			 pharmaceuticals, fibers, dyes, coal, metals (such as aluminum, chromium, iron,
			 magnesium, and zinc), fossil fuels, and others determined by the Secretary, but
			 shall not apply to processes already covered by the occupational safety and
			 health standard on grain facilities contained in section 1910.272 of title 29,
			 Code of Federal Regulations.
			(b)ApplicationThe
			 interim final standard required under this section shall be based on those
			 portions of the National Fire Protection Association Standards in effect on the
			 date of enactment of this Act that—
				(1)apply to existing
			 facilities; or
				(2)call for source
			 and dust emission control technologies, such as ventilation systems that
			 capture fugitive dust, and enclosure of dust generating processes.
				(c)RequirementsThe interim final standard required under
			 this section shall include the following elements:
				(1)Requirements for
			 hazard assessment to identify, evaluate, and control combustible dust
			 hazards.
				(2)Requirements for a
			 written program that includes provisions for hazardous dust inspection,
			 testing, hot work, ignition control, and housekeeping, including the frequency
			 and method or methods used to minimize accumulations of combustible dust on
			 ledges, floors, equipment, and other exposed surfaces.
				(3)Requirements for
			 engineering controls, administrative controls, and operating procedures,
			 including means to control fugitive dust emissions and ignition sources, and
			 the safe use and maintenance of process equipment and dust collection systems
			 and filters.
				(4)Requirements for
			 workplace inspection and housekeeping to prevent accumulation of combustible
			 dust in places of employment in such depths that it can present explosion,
			 deflagration, or other fire hazards, including safe methods of dust
			 removal.
				(5)Requirements for participation of employees
			 and their representatives in hazard assessment, development of and compliance
			 with the written program, incident investigation, and other elements of hazard
			 management.
				(6)Requirements to provide written safety and
			 health information and annual training to managers and employees and their
			 representatives, including housekeeping procedures, hot work procedures,
			 preventive, predictive, and periodic maintenance procedures, common ignition
			 sources, and lock-out, tag-out procedures.
				(d)Applicability of
			 other statutory requirementsThe requirements applicable to occupational
			 safety and health standards under section 6(b) of the Occupational Safety and
			 Health Act of 1970 (29 U.S.C. 655(b)), the requirements of chapters 5 and 6 of
			 title 5, United States Code, and titles 2 and 42, United States Code, shall not
			 apply to the issuance of the interim final standard required under this
			 section.
			(e)Effective date
			 of interim standardThe interim final standard shall take effect
			 30 days after issuance, except that such standard may include a reasonable
			 phase-in period for implementation of required engineering controls. The
			 interim final standard shall have the legal effect of an occupational safety
			 and health standard, and shall apply until a final standard becomes effective
			 under section 6 of the Occupational Safety and Health Act (29 U.S.C.
			 655).
			4.Final standard on
			 combustible dustNot later
			 than 18 months after the date on which the interim final standard is issued
			 under section 3, the Secretary of Labor shall, pursuant to section 6 of the
			 Occupational Safety and Health Act (29 U.S.C. 655), issue a proposed rule for
			 regulating combustible dust explosions that includes the major elements
			 contained in the interim final standard issued under section 3, and shall issue
			 a final rule 3 years after the issuance of a proposed rule.
		
